Verification of the credentials of the new Members of the European Parliament
(IT) Mr President, ladies and gentlemen, I must say straight away that at the meetings of 26 and 27 February and 19 and 20 March, the Committee on Legal Affairs carried out the verification of the credentials of 56 Members, whose names appear in the annex to the Minutes. Given the number of verifications to be made and the constraints on parliamentary time, we considered it appropriate for the Chairman of the Committee on Legal Affairs to present an oral report.
The procedure for verification of credentials applies to the 18 Members designated by Bulgaria and the 35 Members designated by Romania. In addition to these new Members there are three others, designated by the competent national authorities, to replace others who have left office. The Committee on Legal Affairs has therefore approved a total of 56 mandates.
It is of course a particular pleasure for me to be able to report on the validation of the mandates of all the Members in question, and I believe that not only the Chairman of the Committee on Legal Affairs but the whole of Parliament may welcome the entry of the MEPs for the new Member States.
(Parliament validated the mandate of the Members)